
	
		II
		110th CONGRESS
		2d Session
		S. 3417
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part A of title IV of the Social Security Act to
		  expand educational opportunities for recipients of temporary assistance for
		  needy families.
	
	
		1.Expansion of educational
			 opportunities for recipients of temporary assistance for needy
			 families
			(a)24 months of
			 participation in post-secondary education To count towards work
			 requirementsSection 407(d)(8) of the Social Security Act (42
			 U.S.C. 607(d)(8)) is amended to read as follows:
				
					(8)post-secondary
				education, including vocational educational training and attendance in a course
				of study offered through an institution of higher education, including a
				community college (not to exceed 24 months with respect to any
				individual);
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of enactment of this Act and shall apply to the determination of
			 monthly participation rates under section 407(b) of the Social Security Act (42
			 U.S.C. 607(b)) for months beginning on or after such date.
			
